UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6903


KEITH JAMES SEARS,

                Petitioner - Appellant,

          v.

SUSAN WHITE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-hc-02230-D)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith James Sears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith     James         Sears       seeks     to    appeal    the        district    court’s

order dismissing             his    28     U.S.C.       § 2254    (2012)       petition    as    an

unauthorized, successive petition.                        The order is not appealable

unless   a    circuit         justice       or     judge       issues     a    certificate      of

appealability.               See     28    U.S.C.        § 2253(c)(1)(A)          (2012).        A

certificate        of        appealability              will     not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief   on    the      merits,       a    prisoner       satisfies       this     standard      by

demonstrating        that          reasonable          jurists    would        find    that     the

district      court’s        assessment          of     the    constitutional          claims    is

debatable     or     wrong.          Slack       v.     McDaniel,       529     U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Sears has not made the requisite showing.                              Accordingly, although

we grant Sears’ motions for leave to amend his informal brief to

add documentation and to amend his motion for a certificate of

appealability,          we    deny        Sears’       motions    for     a    certificate       of

                                                   2
appealability and for the appointment of counsel, deny leave to

proceed on appeal in forma pauperis, and dismiss this appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3